district court in the first instance. 1 NRS 34.724(2)(b); NRS 34.738(1).
Accordingly, we
           ORDER the petition DENIED.




                                                               J.
                                 Douglas


                                                               J.
                                 Saitta


cc: Anthony Benedict Olmstead
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




      'We express no opinion as to whether petitioner could meet the
procedural requirements of NRS chapter 34.




                                      2